                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                   NORTHERN DISTRICT OF CALIFORNIA

                                   3                                              EUREKA DIVISION

                                   4

                                   5       RAUL CERVANTES,                                       Case No. 19-cv-06318-RMI
                                   6                      Plaintiff,
                                                                                                 ORDER OF TRANSFER
                                   7                v.
                                                                                                 Re: Dkt. No. 17
                                   8       BURCIAGA,
                                   9                      Defendant.

                                  10

                                  11           This is a civil rights case brought pro se by a state prisoner. Plaintiff has presented many

                                  12   filings with many allegations that are difficult to understand. It appears he seeks relief regarding
Northern District of California
 United States District Court




                                  13   an incident where he was assaulted in 2015. This incident occurred at California State Prison-

                                  14   Sacramento which is located in the Eastern District of California.1 Plaintiff is incarcerated in the

                                  15   Central District of California. The incident occurred and Defendants are located in the Eastern

                                  16   District. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C. §

                                  17   1391(b). 2

                                  18           This case is TRANSFERRED to the United States District Court for the Eastern District

                                  19   of California. See 28 U.S.C. § 1406(a). In view of the transfer, the court will not rule upon

                                  20   Plaintiff’s motion (dkt. 17) which is VACATED.

                                  21           IT IS SO ORDERED.

                                  22   Dated: January 30, 2020

                                  23

                                  24
                                                                                                          ROBERT M. ILLMAN
                                  25                                                                      United States Magistrate Judge
                                  26
                                  27
                                       1
                                         This case may be duplicative of a prior case of Plaintiff’s in the Eastern District, Cervantes v. Williamson,
                                       No. 15-2138 KJM DB. The Eastern District can make that determination.
                                       2
                                  28     If Plaintiff wishes to proceed with a claim that occurred in the Northern District, he may file a new action
                                       in this court specifically identifying the claims and the appropriate Defendants.
